PER CURIAM.
Plaintiff, General Accident Fire & Life Assurance Corporation, obtained a judgment against the defendant, Berdine J. Wy-ble, after which she appealed suspensively and devolutively. In conformity with an order of the lower court, defendant furnished an appeal bond, executed by a personal surety.
Plaintiff then filed a rule to test the sufficiency of the bond to which defendant filed no answer. The rule was made absolute and plaintiff was ordered to furnish an adequate bond within ten days from February 23, 1960 or the appeal was to be dismissed.
*649On March 10, 1960, plaintiff-appellee filed a motion to dismiss this appeal on the ground that defendant failed to furnish sufficient bond and defendant failed to reply thereto. On its face, the record supports this motion, and if there he any defense, we have not been apprised of it.1
For the reasons assigned, the motion to dismiss this appeal is sustained and this appeal ordered dismissed.
Motion to dismiss sustained.

. See Chatman v. Jacobs, 1930, 14 La.App. 581, 130 So. 368.